Citation Nr: 0714810	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  00-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
claimed to include as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for condyloma and 
genital warts on the penis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989, and from November 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, and was remanded in 2003 and 2006.  

In September 2003, the Board referred for RO action a pending 
tinnitus service connection claim.  It is again REFERRED for 
such action.    


FINDINGS OF FACT

1.  The veteran's sleep disorder is not shown to be 
etiologically related to active service; nor is it shown to 
be proximately due to, or the result of, a 
service-connected disability.     

2.  The record does not reflect clinical evidence of current 
manifestation of condyloma and/or genital warts shown to be 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder, 
claimed to include as secondary to service-connected PTSD, 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

2.  The criteria for service connection for condyloma and 
genital warts on the penis are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection, in essence, encompasses three elements: 
(1) in-service injury or other incident or manifestation 
therein pertinent to the disorder or disease for which 
service connection is sought; (2) present manifestation of 
the claimed disease or disorder; and (3) competent medical 
evidence on an etiological, or cause-effect, relationship 
between the two.  38 C.F.R. § 3.303.  In addition, service 
connection may be had, with respect to claimed sleep 
disorder, if it is found to be a neurological disability.  
38 C.F.R. §§ 3.307, 3.309(a) (an "organic disease of the 
nervous system" could be service-connected presumptively if 
shown to have been manifested to a minimum degree of 10 
percent within one year after discharge).  Service connection 
also may be granted if a nonservice-connected disability is 
shown to have been caused by a service-connected disability.  
38 C.F.R. § 3.310.  The veteran contends that his sleep 
problems may be associated with his PTSD, for which a 70 
percent rating has been in effect since October 22, 1999.    

The veteran served in Southwest Asia (SWA) for approximately 
five months in early 1991.  He recalls that sleep problems 
began after he returned from his SWA tour.  As a preliminary 
matter, in light of his service of a part of his active duty 
in SWA during the Persian Gulf War, the Board has considered, 
but rejects the applicability of, criteria specific to 
undiagnosed illness or medically unexplained chronic multi-
symptom illness that could be associated with such service.  
See 38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 
(2006).  That is so because recent clinical evidence of 
record does document a diagnosis of claimed disability 
(obstructive sleep apnea), and as well, indicates that REM 
sleep behavior disorder, inadequate sleep hygiene, and the 
veteran's weight may have bearing on the veteran's sleep 
disturbance.
 
Even so, service connection may be had if the veteran's sleep 
apnea is shown to have been incurred in active duty or is 
otherwise etiologically related to active duty, or that it is 
the result of a service-connected disability.  The veteran's 
service medical records do not reflect reports of inability 
to sleep, or pertinent diagnoses, like sleep apnea.

A VA clinician, in March 2003 (neurology examination), said: 
"I do not . . . see any[]way to relate any of the sleep 
disorders to [the veteran's] time in Persian Gulf."  In 
addition, a VA examiner said, in January 2006, that the 
veteran does not have a neurological disorder that causes 
sleep dysfunction, and that finding, which remains 
uncontradicted, would preclude presumptive service 
connection.  In sum, the evidence does not support a 
conclusion that a sleep disorder was incurred in active duty.  

Service connection is in effect for post-traumatic stress 
disorder, irritable colon syndrome, and hearing loss.  The 
veteran does not contend, and the clinical evidence of record 
does not indicate, that there is any relationship between 
complaints of sleep disturbance and service-connected 
irritable colon syndrome and sensorineural hearing loss.  Nor 
does the record present evidence identifying, specifically, 
PTSD symptoms as a cause or origin of sleep disturbance that 
places the evidence for and against service connection in 
equipoise.  There is some suggestion that psychiatric illness 
might have some impact on sleep patterns.  In particular, the 
August 2001 VA neuropsychology examination report reflects 
diagnoses of major depressive disorder, PTSD, and panic 
disorder with agoraphobia, and the clinician said that the 
veteran might experience "somatic discomfort" that may be, 
at times, "excessive" or "stress related," but even that 
examination report, too, reflects a diagnosis of 
"obstructive sleep apnea."  Other than that indefinite 
suggestion that the veteran might experience "somatic 
discomfort" due to psychological stressors, the record does 
not contain satisfactory evidence that PTSD symptoms 
specifically and sleep disturbance, particularly in the 
context of ample evidence in the form of multiple diagnoses 
of sleep disturbance associated with physical problems 
(sinusitis and/or rhinitis, with weight possibly contributing 
to sleep apnea), are, at least as likely as not, related.  To 
the extent that chronic sleep impairment is a symptom of the 
service-connected PTSD, it is taken into consideration in 
assigning a percentage evaluation for that disability.  See 
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders.  In the absence of medical evidence linking a 
separate sleep disorder to the service-connected PTSD, the 
record does not supporting granting service connection for a 
sleep disorder on a secondary basis.    

With respect to claimed condyloma and genital warts, the most 
recent (May 2005) VA C&P examination report, authored by a VA 
doctor following consideration of pertinent medical history 
and a physical examination, reflects a clinical determination 
as to appropriateness of a diagnosis of condyloma acuminata 
based on history found in the service medical records, but, 
as of the date of the examination, active condyloma was not 
found.  (Genital warts, although also presently claimed, are 
not reflected in recent VA clinical records, although they 
were noted in the late 1990s.  In fact, a VA examiner noted, 
in March 2003, the veteran report then that he had not had 
warts since 1999, and the veteran's history as reported in 
May 2005 is consistent on this point.)  The May 2005 
examination report also provides, in pertinent part: "[I]t 
is not at least as likely as not that either condition 
[referring to history of condyloma and genital warts] [is] 
related to . . . service."  The doctor noted the veteran's 
report, in May 2005, that he believes he contracted a virus 
in service, from contact with a toilet seat, and that he did 
not have any sexual contact any time in service.  Assuming 
that that history, as reported in May 2005, was accurately 
memorialized in the examination report, the service medical 
records contradict it.  In particular, various "social 
hygiene" clinic treatment records do indicate 
contemporaneous reports of sexual contact within the time 
period encompassed during service in the Navy (August 1985 to 
August 1989).  Service medical records dated in the late 
1980s indicate that the veteran was seen multiple times at 
"social hygiene" clinics for complaints of dysuria, 
urethral discharge, and penile papules - including a notation 
of condyloma acuminate in May 1987 - and had venereal disease 
counseling associated with these complaints.  Consistent with 
these records, in the August 1989 separation medical history 
report, completed on conclusion of the first active duty 
period, the veteran reported having, or having had, venereal 
disease.  Based on that report, however, the Board cannot 
conclude that condyloma or genital warts, specifically, were 
active as of August 1989.  Also, as of April 1991, when the 
veteran underwent a separation medical examination report in 
connection with impending release from the second active duty 
period, he denied having venereal disease (medical history 
report) and clinical evaluation did not yield abnormal 
findings pertinent to the present claim.  


The VA C&P examiner further said that the "overwhelming 
majority" of cases of genital warts are associated with 
sexual contact.  Based on the veteran's reported history 
denying sexual contact during service, the examiner concluded 
that, in the veteran's case, genital warts likely were 
related to social contact before service.  As that rationale 
is inconsistent with the service medical records documenting 
sexual contact during service in the 1980s, the Board 
remanded the matter for further clinical evaluation or 
opinion.  However, despite notice of the examination 
schedule, the veteran failed to appear for the examination.  
Therefore, what the Board has before it are an etiology 
opinion that carries marginal probative value because it is 
based on the examiner's understanding of clinical history 
that contradicts what is documented in the service medical 
records, and a record that otherwise lacks an etiology 
opinion on whether or not the veteran's history of condyloma 
acuminata, which, as of the May 2005 examination, apparently 
was not active, is at least as likely as not associated with 
active service.  The veteran has not proffered any clinical 
evidence more recent than that obtained in May 2005, to show 
that he does have active condyloma or genital warts.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim as to both 
issues.  There is no reasonable doubt to be resolved 
favorably.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Appeal on the sleep disorder and condyloma/genital warts 
claims was perfected before enactment of the law requiring 
the notice described above.  Thus, VA cannot be deemed to 
have erred in failing to provide such a notice before issuing 
the unfavorable rating decision from which this appeal arises 
where no such notice was mandated.  The veteran is, however, 
entitled to such notice during the appeal period.  
Pelegrini v. Principi, 18 Vet. App. at 120.

In May 2001, VA sent the veteran a letter that discussed what 
evidence he is responsible for submitting, what evidence VA 
would help him secure, and what evidence is needed to support 
a service connection claim.  In a November 2004 letter, the 
veteran was informed that evidence pertinent to a service 
connection claim would be evidence showing that the claimed 
disability was incurred in, or aggravated by, service; 
existence of the disability; and an etiological nexus between 
service and the disability.  He was told that, if he 
identifies the sources of such evidence, then VA would assist 
him in obtaining the missing evidence from those sources, but 
that he ultimately is responsible for substantiating his 
claim with evidence not in federal custody.  The letter 
described the types of evidence that might be pertinent to 
his claim.  He was told that he can submit any pertinent 
evidence he has, and notice of the "fourth element" was 
enhanced with citation of 38 C.F.R. § 3.159, from which the 
element is derived, in the February 2006 and December 2006 
Supplemental Statements of the Case (SSOCs).  It is also 
evident from the SOC and Supplemental SOCs (SSOCs) that VA 
informed him of pertinent criteria, and explained why the 
claim remains denied.  Notice was reinforced with an 
additional letter sent in September 2006, which included 
notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
    
Although notice requirements were met during the appeal, the 
Board finds that no prejudice resulted due to a substantive 
notice defect, including prejudice associated with the timing 
of the notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).  VA 
fully complied with all notice requirements during the appeal 
period, but even after the last SSOC was issued (in December 
2006), before which time full notice had been provided, 
neither the veteran, nor his representative, specifically 
argued a notice defect.  Nor did either report that 
additional, pertinent evidence exists, but that the veteran 
needs more time to submit it or VA assistance to secure it.
  
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
records, the veteran's and others' lay statements, VA C&P 
examination results, and Social Security Administration 
records.  Despite appropriate notice during appeal, the 
veteran has not identified sources of missing, pertinent 
evidence.  

Further, the RO has complied with the Board's August 2006 
remand instructions.  Despite reasonable advance notice of 
two C&P examinations scheduled to be held in late September 
2006, the veteran reportedly failed to report for the 
examinations.  The Board's remand order advised the veteran 
of the potential adverse consequences should he fail to 
appear for a scheduled C&P examination without evidence of 
good cause for that failure.  The record reflects no 
communication from the veteran or his representative, either 
before or after the examination dates, concerning good cause 
as to why the veteran cannot or did not appear.  

The Board also has considered the April 2007 apparent 
argument of the veteran's representative that the scheduling 
of the September 2006 C&P genitourinary examination without 
first obtaining a physician's determination that another C&P 
physical examination is necessary is tantamount to a 
violation of Stegall v. West, 1 Vet. App. 268 (1998), as 
incomplete compliance with the August 2006 remand directives.  
But the September 2003 remand instructed that the opinion be 
obtained in the context of a physical examination of the 
veteran; therefore, compliance with that instruction would be 
consistent with either an amendment of the May 2005 
examination report by that examiner, or an opinion given in 
the context of another examination, rather than an opinion 
given on the basis of review of the veteran's records.  It is 
reasonable to conclude that the scheduling of C&P 
examinations in September 2006 is indicative of a 
determination that the examiner who performed the May 2005 
C&P genitourinary examination is not available.  

Based on all of the foregoing, the Board concludes that VA's 
duty to assist was met.  The Board is not precluded from 
deciding this case based on the evidence of record.    


ORDER

Service connection for a sleep disorder, and condyloma and 
genital warts on the penis is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


